NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     No. 15-2901
                                  ________________


                          UNITED STATES OF AMERICA

                                           v.

                                   DAVID NICOLL

                                        * MELISSA SINGH,
                                                  Appellant

                                        *(Pursuant to Rule 12(a), Fed. R. App. P.)

                                 ________________

                     Appeal from the United States District Court
                             for the District of New Jersey
                    (D.C. Criminal Action No. 2-13-cr-00385-001)
                     District Judge: Honorable Stanley R. Chesler
                                  ________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 September 27, 2017


       Before: AMBRO, KRAUSE, Circuit Judges, and CONTI, District Judge



                         (Opinion filed: September 28, 2017)




  Honorable Chief Judge Joy Flowers Conti, District Court Judge for the Western District
of Pennsylvania, sitting by designation.
                                     ________________

                                         OPINION*
                                     ________________

AMBRO, Circuit Judge

       David Nicoll purchased a blood testing laboratory that became the center of a

bribery and kickback scheme by which he would pay bribes to physicians to induce them

to refer their patients’ blood samples to his laboratory. He pled guilty to the charges

against him and, as part of the plea agreement, agreed to forfeit all of his rights, title, and

interest in property listed in the agreement. One item of real property on that list was a

Manhattan condominium worth approximately $700,000 that was purchased by Appellant

Melissa Singh. She had a romantic relationship with Nicoll, and he gave her the

necessary funds using the laboratory’s company account (that is, it was purchased with

illegal kickbacks he received while running his criminal enterprise). Singh holds title to

the property and has been in exclusive possession of it.

       The District Court entered a First Preliminary Order of Forfeiture that included the

condominium. Singh filed a third-party petition claiming an interest in the property but

the Court dismissed it. It determined that Singh had purchased the unit with money

furnished by Nicoll from the proceeds of his criminal activity and thus it was properly

forfeited. It also found that, because Singh purchased the condominium with money

given to her as a gift, she was not a bona fide purchaser of the unit and could not claim a



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                               2
third-party interest in it under the criminal forfeiture statute, 21 U.S.C. § 853. Singh

appeals.

       In criminal forfeiture proceedings, the Government must establish “the requisite

nexus between the [forfeited] property and the offense.” Fed. R. Crim. P. 32.2(b)(1)(A).

A court will then make a preliminary forfeitability determination “based on evidence

already in the record, id. at 32.2(b)(1)(B), and which is made without regard to any third

party’s interest in the property,” id. at 32.2(b)(2)(A). By statute, a third party cannot

challenge an order of preliminary forfeiture in criminal proceedings over property

forfeited to the Government as a result of a criminal conviction. 21 U.S.C. § 853(k).

Instead, a third party claiming an interest in forfeited property may file an ancillary

proceeding in which he or she demonstrates that interest. Id. § 853(n). Only if the third

party has established it has a vested right in the property superior to that of the defendant,

or it is a bona fide purchaser of the property, will the court amend the preliminary

forfeiture order. United States v. Lavin, 942 F.2d 177, 185 (3d Cir. 1991) (citing 21

U.S.C. § 853(n)(6)(A) and (B)).

       Singh asserts that the District Court erred in permitting the Government to

demonstrate the requisite nexus after the property was listed in the preliminary forfeiture

order. She claims the Government must make that demonstration prior to the property’s

entry in the order, and thus the District Court erred, affecting her rights in the proceeding.

She is incorrect. We need not address whether the District Court committed procedural

error afoul of Rule 32.2 because, even if it did, that error is irrelevant to Singh’s claimed

third-party interest.

                                              3
       Rule 32.2 creates a bifurcated forfeiture procedure for all interested parties. At the

first stage, only the Government and defendant are involved—the court makes a

preliminary forfeiture determination “without regard to any third party’s interest,” which

can only be considered later after the preliminary order is issued. Fed. R. Crim. P.

32.2(b)(2)(A). At this stage, the “requisite nexus” analysis affects only the rights of the

defendant. That is, the Rule’s purpose is to require that the Government demonstrate

why forfeiture of the defendant’s property is appropriate to ensure that it does not

wrongly seize property unrelated to a defendant’s criminal activity. It is a procedural

safeguard to protect the defendant. See Libretti v. United States, 516 U.S. 29, 41 (1995)

(Rules regarding criminal forfeiture generally “attach heightened procedural protections

to imposition of criminal forfeiture as punishment for certain types of criminal

conduct.”). Third parties are immaterial to the requisite nexus analysis. Indeed, they are

expressly barred from intervening in it. 21 U.S.C. § 853(k).

       The second stage of the forfeiture proceedings allows third parties to file ancillary

proceedings and establish their superseding or bona fide-purchaser interests in the

forfeited property. Fed. R. Crim. P. 32.2(c). But this does not provide the opportunity to

re-litigate matters pertinent to the prior stage of the proceedings from which that third

party was statutorily excluded. That is what Singh attempts to do here. Whether the

District Court followed the exact steps outlined in Rule 32.2(b) is of no import to her.

Per the Rule and the forfeiture statute, any error would implicate Nicoll’s property rights,




                                              4
not Singh’s.1 The only relevant question on appeal as it pertains to Singh is whether the

District Court correctly determined that she did not possess a superior property interest or

was not a bona fide purchaser of the condominium (and thus whether she had a third-

party interest in the property for the purpose of forfeiture).

       Turning to that question, the District Court concluded that Singh had no superior

property right “at the time of the commission of the acts which gave rise to the forfeiture

of the property,” as required by 21 U.S.C. § 853(n)(6)(A). It is undisputed that she

purchased the condominium during the commission of Nicoll’s criminal scheme. The

Court also determined that, because Singh admitted that the condominium was obtained

with money given to her by Nicoll as a gift, she was not a bona fide purchaser of it as

alternatively required by 21 U.S.C. § 853(n)(6)(B). See United States v. Kennedy, 201
F.3d 1324, 1335 (11th Cir. 2000). Singh does not contest these findings. Under the

forfeiture statute she has no third-party interest in the property that warrants its excision

from the stipulated list of property in the forfeiture order.

       Accordingly, we affirm.




       1
         Furthermore, the District Court eventually determined that the Government met
its burden in demonstrating the requisite nexus between the condominium and proceeds
from Nicoll’s criminal activity before entering the final forfeiture order. To the extent
there was any procedural error in making this determination, that is Nicoll’s appeal to
take (as it implicates only his rights), and he does not pursue such an appeal.
                                               5